DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action in in response to papers filed 7/11/2022.
Claims 69-79, 81-88 are pending.
Applicant's election with traverse of group 1, claims 69-70 and 81, RCA and antibody or fragments in the reply filed on 12/7/2021is acknowledged.  The traversal is on the ground(s) that PLA-RCA detection of strand breaks.  This is not found persuasive because Bagchi (Elis methods and Protocols methods in molecular biology (2015) pages 149-159), DARZYNKIEWICZ (WO97008345) and Xu (MOLECULAR AND CELLULAR BIOLOGY, June 2003, volume 23 p. 4247–4256) renders obvious this limitation. Thus the claims lack a special technical feature over the prior art and unity of invention.
Claims 71-80, 82-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on invention.
The objection to the claims has ben withdrawn in view of the amendment.
The 112 (b) rejection has been withdrawn in view of the amendment. 
Response to Amendment
The Declaration by Kordon-Kiszala under 37 CFR 1.132 filed 7/11/2022 is insufficient to overcome the rejection of claims 69-70 and 81 based upon written description as set forth in the last Office action because:  The declaration is by an inventor, who has an interest in the outcome of the application.  The declaration continues by describing in general terms a assay using U2OS cells in which EdU, CIdU or IdU are catalytically linked to DNA ends.  Thus the declaration is of different scope than the claimed invention as the claims encompass noncatalytic means.  Further the claims encompass any first molecule and is thus not limited to h EdU, CIdU or IdU.  The declaration continues by discussing the use of TdT, 1% BSA, Duolink ® Detection Reagents Red, again not required of the claim.  The declaration does not demonstrate possession of any antibodies which recognize different epitopes of any first molecule.

Priority
The instant application was filed 02/14/2020 and is a national stage entry of PCT/PL2017/050040 having an international filing date: 08/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references, such s W012080515A1” on the bottom of page 8, have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: The specification recites, “The invention described in W012080515A1” on the bottom of page 8. Searching of WIPO and Google did not reveal a WIPO document with this publication number.  The specification should be amended to provide the correct citation.
Appropriate correction is required.
Response to Augments
	This is a new grounds of objection.
Claim Rejections - 35 USC § 112
Claims 69-70 and 81  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written description
Claim 69 has been amended to recite, “addition of a second binding molecule and a third binding molecule that bind to the first molecules bound to the DNA end(s) [molecules type 1] and which are linked to oligonucleotides, wherein the second and third binding molecules recognize different binding sites in the first molecules bound to the DNA end(s) and wherein the second and third binding molecules are antibodies or fragments thereof.”  Thus the claims encompass any antibody or antibody fragments  which have a different binding site of any first molecule  to bind by any standard to the first molecules attached the end of DNA by catalytic or non-catalytic means.  This is a large genus.
The specification teaches, “. Preferably molecule type 1 is selected from the group comprising halogenated nucleotide or nucleoside molecules such as BrdU, IdU, CldU, or DNA precursor analogs such as EdU (5- Ethynyl-2'-deoxyuridine), F-ara-EdU, 5-Ethynyl-2'-deoxycytidine, or biotinylated nucleotide molecules, ADP-ribose molecules, or protein molecules, nucleotide, or nucleoside molecules labeled with labels selected from a group comprising fluorescent molecules, or chemiluminescent molecules, or radioisotopes, or enzyme substrates, or biotin molecules, molecule type 1 is also selected from the group comprising any other molecules capable of binding to DNA or RNA end(s) and serving as a target for binding of molecules type 2, or type 3, or any other substrates for enzymes, or any of their analogs, or oligomers, or polymers, or combinations thereof.. “(page 11).  Thus the claims encompass a genus of first molecules.  Further the claims encompass an enormous genus of antibodies or antibody fragments which bind to different binding sites to any first  molecule.
In procedure 1 the teachings with respect to type2 and type3 molecules are mouse monoclonal and rabbit polyclonal antibodies to BrdU, which are later attached to PLA probe plus and minus strands by use of secondary antibodies (page 35). There is no evidence these antibodies recognize different epitopes.
In procedure 2 the teachings with respect to type2 and type3 molecules are mouse monoclonal and rabbit polyclonal antibodies to biotin, which are later attached to PLA probe plus and minus strands by use of secondary antibodies (page 35). here is no evidence these antibodies recognize different epitopes.
The examples are limited to procedure 1 or procedure 2.  Thus while claiming a genus second and third binding molecules which can bind to any first molecules the teachings of the specification are limited to mouse monoclonal and rabbit polyclonal antibodies to BrdU or biotin.  Thus the claims lack adequate written description for the genus claims. 
Response to Arguments
The response traverses the rejection based on the teachings of the specification with respect to BrDU and biotin.  This argument has been thoroughly reviewed but is not considered persuasive as while the antibodies are either monoclonal or polyclonal they are limited to BrDU and biotin, while the claims encompass and first molecule.  Further there is no evidence the monoclonal and polyclonal antibodies are explicitly to different epitopes.
The response continues by arguing the declaration by Kordon-Kiszala.  This argument is not persuasive as the declaration is directed to the use of EdU, CIdU or IdU.  The declaration continues by discussing the use of TdT, 1% BSA, Duolink ® Detection Reagents Red, again not required of the claim.  
Thus the rejection as modified is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 69-70, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (WO2012080515), Bagchi (Elis methods and Protocols methods in molecular biology (2015) pages 149-159), Petruck (Scientific Reports | 6:27313 | DOI: 10.1038/srep27313 (June 2106), DARZYNKIEWICZ (WO97008345) and Ansor (Journal of Visual Experiments (April 2015 | 98 | e52551 | Page 1 of 13).
The prior art as exemplified below demonstrates proximity ligations assays (PLA) with rolling circle replication or rolling circle amplification was known.  Further the art demonstrates use of antibodies with different oligonucleotides were used in PLA to allow for ligation, prior to rolling circle replication or amplification.  Further the prior art exemplifies the use of BrDU antibodies were known including monoclonal (mouse) and polyclonal ((rabbit).  Further the detection of DNA breaks or ends was an active area of investigation in the art.  Thus, using the methods of PLA and RCR or RCA to detect DNA breaks was obvious.  
Atkins teaches methods of determining double strand breaks (title).  Atkins teaches, “0008] The present inventors used the proximity ligation assay (PLA) to quantify the level of DNA damage in cells subjected to ionizing radiation. Commonly, the proximity ligation assay is applied to detect and quantify protein interaction (e.g., homodimeric complexes or high-throughput for screening potential protein interactions), protein phosphorylation or protein expression. However, unless the interaction of two proteins is a priori known or assumed, the PLA technology has so far not been described to be applicable for unknown or not yet identified protein interactions. Moreover, a diagnostic application of the proximity ligation assay has thus far neither been described nor suggested.”
Petruck teaches the use of BrU and EdU to label nucleic acids for proximity detection (page 1)
Bagchi teaches, “The principle for detection of proximity between two targets requires two antibodies, one directed against each of the targets under investigation. An outline of the method is presented in Fig. 1a, b (left panel). The two antibodies are conjugated either directly to special PLA probes (Fig. 1b), which are target-specific antibodies modified by attaching short DNA oligonucleotides, or they are unlabeled but then must be produced in different species (Fig. 1a). In the case where the primary antibodies are produced in different species, two general secondary antibodies with oligonucleotides pre-attached can be used. The two PLA probes, called PLA oligo PLUS and PLA oligo MINUS, have stretches of nucleotides which are complementary to two standard oligonucleotides that are included in the ligation step. These two oligonucleotides will hybridize to the PLA oligo PLUS and MINUS if they are close, and allow for ligation to occur, inducing the two oligonucleotides to form a circle. The last step is the amplification, which will produce many copies of the complements of this circle using the DNA polymerase Phi29 pol in a process called Rolling Circle Replication (RCR). These copies are detected by hybridizing fluorescence- labeled nucleotides, to produce signals that can be detected using standard fluorescent microscopy. The PLA technology can also be used to increase specificity and/or sensitivity in standard immunohistochemical analyses, see Fig. 1c, d (Right panel). In the case of increased specificity, the two antibodies are directed against different epitopes of the same protein. This requires both antibodies to bind specifically to the correct target protein to produce a signal; while false binding, where only one of the antibodies binds the correct target will not be detected.” (page 149-151).
Bagachi teaches, “The PLA technology can also be used to increase specificity and/or sensitivity in standard immunohistochemical analyses, see Fig. 1c, d (Right panel). In the case of increased specificity, the two antibodies are directed against different epitopes of the same protein.” (page 151 top).
With regards to claim 69, Bagchi teachings of  the use of two different antibodies to two different epitopes provides for the second and third binding molecules which are bound by secondary antibodies from different species which have the oligonucleotides that are linked (PLA oligo PLUS and PLA oligo MINUS) one of which can be considered to be oligonucleotide 2. Bagchi detaches ligation, formation of a circle and detection of amplification.
Atkins, Petruk, and Bagchi do not specifically teach the detection of ends by use BrdU antibodies with different epitopes..
However, DARZYNKIEWICZ teaches, “ The present invention relates to the field of DNA detection for basic research, medical diagnostic testing, and forensic testing. More specifically, the invention relates to methods of detecting DNA by attaching labeling groups to the ends of DNA strands, and then detecting the labeling groups by using antibodies specific for those labeling groups to attach a secondary label that can be observed, for example, by eye or by a fluorescence or spectrophotometric detector.”  (page 1).  DARZYNKIEWICZ Teaches, “upon reviewing the prices charged by vendors offering halogenated and fluorescein-labeled nucleotides, we noticed that the compound bromodeoxyuridine triphosphate, or "BrdUTP", costs only about one tenth of one percent as much as equivalent amounts of digoxygenin-, biotin-, or fluorochrome- conjugated deoxynucleotides. Our subsequent re-search showed that BrdUTP could be incorporated at the 3 'OH ends of DNA at least as efficiently as directly labeled or digoxigenin or biotin labeled dUTP. We also discovered that strands of DNA into which the BrdUTP was incorporated could be readily detected by anti-BrdUrd antibodies which had been fluorescently labeled; anti-BrdUrd antibody is a widely available reagent, which is commonly used to detect the uptake of brominated uridine (BrdUrd) from culture media by living cells, as a measure of cell proliferation (Dolbeare & Selden 1994, Gratzner 1982) . These two discoveries led to the present invention. The invention can be summarized as the enzymatic incorporation of halogenated deoxynucleotide triphosphates onto the 3 ' OH ends of DNA strands, followed by the detection of the incorporated halogenated nucleotides using antibodies . Because of the low cost and general availability of reagents, this invention offers an attractive alternative to a variety of DNA end labeling methods currently in use. Surprisingly, this effective and inexpensive approach has heretofore been completely overlooked. We have also found that the sensitivity of BrdUTP detection is significantly higher than that of either biotin- or digoxygenin conjugated dUTP, which was quite unexpected. Of course, as will be readily appreciated by those of ordinary skill in the art, other halogenated deoxynucleotide triphosphates can be used in the present invention as well.”(page 4-5)  DARZYNKIEWICZ teaches, “In the examples given below, fluorescent monoclonal antibodies are used. However, the use of polyclonal antibodies is also within the scope of the present invention. ….. There are a variety of other detectable labels that can be attached to antibodies -- spin labels, chromophores, enzymes, enzyme-linked chromophoric systems, etc. -- and the use of such alternate labels would be well within the scope of the present invention..” (page 7, full paragraph).
Petruck teaches, “CldU and IdU can be visualized with the help of two different BrdU antibodies that cross-react either with CldU (rat α-BrdU) or IdU (mouse α-BrdU)9,19” (page 12, 2nd full paragraph). Thus if the antibodies cross-react with different nucleotide analogs, they would recognize two different epitopes.
Therefore it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claims to detect DNA strand breaks using BrdU antibodies to different epitopes in the PLA RCR method of Bagchi, Atkins and Petruk  to detect BrdU attached to free ends of DNA.  The artisan would be motivated to use the BrdU antibodies to different epitopes as Bagchi specially suggests the use of antibodies to different epitopes of the same antigen.  The artisan would be motivated to use nucleotide analogs to directly detect DNA breaks instead of surrogate markers. The artisan would be motivated to detect strand breaks to allow detection of apoptosis or other cellular events resulting in strand cleavage.  The artisan would have a reasonable expectation of success as the artisan is using known antibodies to detect known epitopes.  
With regards to claim 70, Bagchi teaches, “two general secondary antibodies with oligonucleotides pre-attached can be used. The two PLA probes, called PLA oligo PLUS and PLA oligo MINUS.”  
With regards to claim 81, Petruk teaches, “CldU and IdU can be visualized with the help of two different BrdU antibodies that cross-react either with CldU (rat α-BrdU) or IdU (mouse α-BrdU)9,19” (page 12, 2nd full paragraph). Thus if the antibodies cross-react with different nucleotide analogs, they would recognize two different epitopes.
Response to Arguments
The response begins traversing the rejection by asserting Bagachi does not teach the use of PLA to detect DNA ends.  This argument has been thoroughly reviewed but is not considered persuasive as Atkins teaches the use of PLA to detect DNA ends.
The response continues by asserting DARZYNKIEWICZ does not teach the use of two BrdU antibodies to different epitopes.  This argument has been thoroughly  reviewed but is not considered persuasive as Bagchi teaches, “The PLA technology can also be used to increase specificity and/or sensitivity in standard immunohistochemical analyses, see Fig. 1c, d (Right panel). In the case of increased specificity, the two antibodies are directed against different epitopes of the same protein.” (page 151 top).
The response further asserts there is no motivation to combine.  This argument has been thoroughly reviewed but is not considered persuasive as Atkins specifically suggest the detection of DNA breaks and the use of nucleotide analogs would allow for direct detection of ends, instead of surrogate markers.  
The response continues traversing the rejection asserting the method produces a fluorescent signal even if there is only one strand break.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require a florescent signal.  Thus the argument is inconsistent with the limitations of the claims.  
Claim 69-70, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (WO2012080515), Bagchi (Elis methods and Protocols methods in molecular biology (2015) pages 149-159), Petruck (Scientific Reports | 6:27313 | DOI: 10.1038/srep27313 (June 2106), DARZYNKIEWICZ (WO97008345) and Ansor (Journal of Visual Experiments (April 2015 | 98 | e52551 | Page 1 of 13), Coausson (Nature methods (2001) volume 8, pages 892-893).
This rejection is drawn to the interpretation the oligonucleotide of step iii is a different oligonucleotide.
The prior art as exemplified below demonstrates proximity ligations assays (PLA) with rolling circle replication or rolling circle amplification was known.  Further the art demonstrates use of antibodies with different oligonucleotides were used in PLA to allow for ligation, prior to rolling circle replication or amplification.  Further the prior art exemplifies the use of BrDU antibodies were known including monoclonal (mouse) and polyclonal ((rabbit).  Further the detection of DNA breaks or ends was an active area of investigation in the art.  Thus, using the methods of PLA and RCR or RCA to detect DNA breaks was obvious.  
Atkins teaches methods of determining double strand breaks (title).  Atkins teaches, “0008] The present inventors used the proximity ligation assay (PLA) to quantify the level of DNA damage in cells subjected to ionizing radiation. Commonly, the proximity ligation assay is applied to detect and quantify protein interaction (e.g., homodimeric complexes or high-throughput for screening potential protein interactions), protein phosphorylation or protein expression. However, unless the interaction of two proteins is a priori known or assumed, the PLA technology has so far not been described to be applicable for unknown or not yet identified protein interactions. Moreover, a diagnostic application of the proximity ligation assay has thus far neither been described nor suggested.”
Petruck teaches the use of BrU and EdU to label nucleic acids for proximity detection (page 1)
Bagchi teaches, “The principle for detection of proximity between two targets requires two antibodies, one directed against each of the targets under investigation. An outline of the method is presented in Fig. 1a, b (left panel). The two antibodies are conjugated either directly to special PLA probes (Fig. 1b), which are target-specific antibodies modified by attaching short DNA oligonucleotides, or they are unlabeled but then must be produced in different species (Fig. 1a). In the case where the primary antibodies are produced in different species, two general secondary antibodies with oligonucleotides pre-attached can be used. The two PLA probes, called PLA oligo PLUS and PLA oligo MINUS, have stretches of nucleotides which are complementary to two standard oligonucleotides that are included in the ligation step. These two oligonucleotides will hybridize to the PLA oligo PLUS and MINUS if they are close, and allow for ligation to occur, inducing the two oligonucleotides to form a circle. The last step is the amplification, which will produce many copies of the complements of this circle using the DNA polymerase Phi29 pol in a process called Rolling Circle Replication (RCR). These copies are detected by hybridizing fluorescence- labeled nucleotides, to produce signals that can be detected using standard fluorescent microscopy. The PLA technology can also be used to increase specificity and/or sensitivity in standard immunohistochemical analyses, see Fig. 1c, d (Right panel). In the case of increased specificity, the two antibodies are directed against different epitopes of the same protein. This requires both antibodies to bind specifically to the correct target protein to produce a signal; while false binding, where only one of the antibodies binds the correct target will not be detected.” (page 149-151).
Bagachi teaches, “The PLA technology can also be used to increase specificity and/or sensitivity in standard immunohistochemical analyses, see Fig. 1c, d (Right panel). In the case of increased specificity, the two antibodies are directed against different epitopes of the same protein.” (page 151 top).
With regards to claim 69, Bagchi teachings of  the use of two different antibodies to two different epitopes provides for the second and third binding molecules which are bound by secondary antibodies from different species which have the oligonucleotides that are linked (PLA oligo PLUS and PLA oligo MINUS) one of which can be considered to be oligonucleotide 2. Bagchi detaches ligation, formation of a circle and detection of amplification.
Atkins, Petruk, and Bagchi do not specifically teach the detection of ends by use BrdU antibodies with different epitopes..
However, DARZYNKIEWICZ teaches, “ The present invention relates to the field of DNA detection for basic research, medical diagnostic testing, and forensic testing. More specifically, the invention relates to methods of detecting DNA by attaching labeling groups to the ends of DNA strands, and then detecting the labeling groups by using antibodies specific for those labeling groups to attach a secondary label that can be observed, for example, by eye or by a fluorescence or spectrophotometric detector.”  (page 1).  DARZYNKIEWICZ Teaches, “upon reviewing the prices charged by vendors offering halogenated and fluorescein-labeled nucleotides, we noticed that the compound bromodeoxyuridine triphosphate, or "BrdUTP", costs only about one tenth of one percent as much as equivalent amounts of digoxygenin-, biotin-, or fluorochrome- conjugated deoxynucleotides. Our subsequent re-search showed that BrdUTP could be incorporated at the 3 'OH ends of DNA at least as efficiently as directly labeled or digoxigenin or biotin labeled dUTP. We also discovered that strands of DNA into which the BrdUTP was incorporated could be readily detected by anti-BrdUrd antibodies which had been fluorescently labeled; anti-BrdUrd antibody is a widely available reagent, which is commonly used to detect the uptake of brominated uridine (BrdUrd) from culture media by living cells, as a measure of cell proliferation (Dolbeare & Selden 1994, Gratzner 1982) . These two discoveries led to the present invention. The invention can be summarized as the enzymatic incorporation of halogenated deoxynucleotide triphosphates onto the 3 ' OH ends of DNA strands, followed by the detection of the incorporated halogenated nucleotides using antibodies . Because of the low cost and general availability of reagents, this invention offers an attractive alternative to a variety of DNA end labeling methods currently in use. Surprisingly, this effective and inexpensive approach has heretofore been completely overlooked. We have also found that the sensitivity of BrdUTP detection is significantly higher than that of either biotin- or digoxygenin conjugated dUTP, which was quite unexpected. Of course, as will be readily appreciated by those of ordinary skill in the art, other halogenated deoxynucleotide triphosphates can be used in the present invention as well.”(page 4-5)  DARZYNKIEWICZ teaches, “In the examples given below, fluorescent monoclonal antibodies are used. However, the use of polyclonal antibodies is also within the scope of the present invention. ….. There are a variety of other detectable labels that can be attached to antibodies -- spin labels, chromophores, enzymes, enzyme-linked chromophoric systems, etc. -- and the use of such alternate labels would be well within the scope of the present invention..” (page 7, full paragraph).
Petruck teaches, “CldU and IdU can be visualized with the help of two different BrdU antibodies that cross-react either with CldU (rat α-BrdU) or IdU (mouse α-BrdU)9,19” (page 12, 2nd full paragraph). Thus if the antibodies cross-react with different nucleotide analogs, they would recognize two different epitopes.
Therefore it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claims to detect DNA strand breaks using BrdU antibodies to different epitopes in the PLA RCR method of Bagchi, Atkins and Petruk  to detect BrdU attached to free ends of DNA.  The artisan would be motivated to use the BrdU antibodies to different epitopes as Bagchi specially suggests the use of antibodies to different epitopes of the same antigen.  The artisan would be motivated to use nucleotide analogs to directly detect DNA breaks instead of surrogate markers. The artisan would be motivated to detect strand breaks to allow detection of apoptosis or other cellular events resulting in strand cleavage.  The artisan would have a reasonable expectation of success as the artisan is using known antibodies to detect known epitopes.  
Bagchi, DARZYNKIEWICZ, Atkins, Petruck and Ansor  do not specifically teach the use of an oligonucleotide in addition to PLA oligo PLUS and PLA oligo MINUS.
However, Clausson teaches
 
    PNG
    media_image1.png
    436
    628
    media_image1.png
    Greyscale

Clausson teaches, “This extends the dynamic range of the assay and reduces the need for antibody titrations or for varying experimental conditions between assays (Fig. 1b,c and Supplementary Fig. 1). A broader range of concentration ratios or more types of circularization oligonucleotides could be used to increase the dynamic range even further if required..” (page 1503, 1st column, past paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the detection method of Clausson for the method of Bagchi, DARZYNKIEWICZ, Atkins, Petruck and Ansor.  The artisan would be motivated as Clausson teaches, “This extends the dynamic range of the assay and reduces the need for antibody titrations or for varying experimental conditions between assays (Fig. 1b,c and Supplementary Fig. 1). A broader range of concentration ratios or more types of circularization oligonucleotides could be used to increase the dynamic range even further if required..”.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one method of PLA for another.  
With regards to claim 70, Bagchi teaches, “two general secondary antibodies with oligonucleotides pre-attached can be used. The two PLA probes, called PLA oligo PLUS and PLA oligo MINUS.”  
With regards to claim 81, Ansor teaches, “CldU and IdU can be visualized with the help of two different BrdU antibodies that cross-react either with CldU (rat α-BrdU) or IdU (mouse α-BrdU)9,19” (page 12, 2nd full paragraph). Thus if the antibodies cross-react with different nucleotide analogs, they would recognize two different epitopes.
Response to Arguments
The arguments with respect to this rejection are addressed above.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634